The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

The following is a Final Office Action on the merits.

Response to RCE Amendment
Acknowledgement is made to the RCE amendments received September 23, 2022, amending Claims 1, 5, and 19.  New Claims 27-36 were added by this amendment.  Claims 2, 4, 6, 7, 10-18, 22, 23, and 25 have been cancelled amendment.

Election/Restrictions
Newly submitted Claims 27-33 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: it is claim for a toothbrush with a focus on the rotating member with bristle tufts arranged in angular intervals in a first, second, and third virtual circle.  It is different from the originally presented claims focused on a toothbrush having tapered tips with a difference in first height and second height without a rotating member or bristle tuft pattern.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, Claims 27-33 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

As necessitated by amendment, Claims 1, 3, 5, 8, 9, 19, 20, 24, 26, 34, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Ito JP10-225324 A (hereafter Ito) in view of Cornell Center for Materials Research “Thinking with the Eyes” - 2011 (hereafter Cornell) and common knowledge.

Regarding Amended Claim 1, Ito teaches:
1. (Currently Amended) A toothbrush (toothbrush, Title), comprising: 
a handle (handle of toothbrush – obvious common knowledge feature in the prior art, see discussion below); 
a head (head portion 2) connected to the handle; and 
a plurality of bristles (monofilament 1, Figure 3), respective ones of the plurality of bristles including: 
a first end (tapered portion A) having a tapered first tip having a first tip geometry (Figures 4-#6 and 4-#7), 
a second end (tapered portion B) having a tapered second tip having a second tip geometry (Figures 4-#6 and 4-#7), and 
a substantially cylindrical shaft extending between the first end and the second end (Figures 4-#6 and 4-#7), 
wherein respective ones of the plurality of bristles are fastened to the head by a fastener (clasp 3) at a fastening point along the shaft (Figures 1, 4-#6 and 4-#7), the fastening point being located nearer to the second end than to the first end such that the first end extends from a surface of the head to a first height and the second end extends from the surface of the head to a second height (Figures 1, 4-#6 and 4-#7), and 
wherein a difference between the first height and the second height is greater than or equal to 2.5 mm (2.5mm or less, Paragraph [0035]),
wherein the first tip geometry is the same as the second tip geometry (Figures 4-#6 and 4-#7 – see discussion below), and
wherein a tip diameter of the first tip geometry is between 0.005mm and 0.011mm (see discussion below) and a tip diameter of the second tip geometry is between 0.005mm and 0.011mm (see discussion below).  

Ito does not specifically disclose that his toothbrush includes a handle.  It would have been obvious common knowledge to one having ordinary skill in the art at the time the invention was made that a toothbrush would include a handle with the motivation to allow the user to grip the toothbrush during operation because it is old and well known as predicted by the prior art.
Ito discloses embodiments in Figure 4, #4-#7, that show configurations different from Figure 1 where the first tip geometry and second tip geometry are substantially similar.  It would have been obvious to one with ordinary skill in the art at the time of the invention to modify the embodiment of Figure 1 to include two substantially similar tips as taught in the #4-#7 embodiments with a height difference of 2.5mm with the motivation to achieve a desired user operational feeling or cosmetic appearance.  
Regarding the tip diameter, Ito does not disclose a diameter measured at the first tip.  As disclosed in Paragraph [0015], Ito discloses that the tip is sharply pointed.  It would have been obvious to one with ordinary skill in the art at the time of the invention that the disclosure implies that the tip is a sharp point when viewed by the human eye since it would be obvious for Ito to disclose a value if a flattened tip were an intended feature requirement.  That being said, it would have been obvious to one with ordinary skill in the art at the time of the invention to sharpen the tip to the sharpest point visible to the human eye.  The reference Cornell discloses that the smallest object that can be seen by human eyes 0.01mm long.  Therefore, it would be obvious that Ito discloses that the tip of the point is at most 0.01mm, since anything larger would be a flattened tip.  That being said,  it would have been obvious that a tip that is sharply pointed as disclosed would overlap the claimed dimensions since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding Claim 3, Ito teaches:
3. (Original) The toothbrush according to claim 1, wherein respective ones of the plurality of bristles have a base diameter (diameter “R”) at the fastening point (Figure 1), and the base diameter is between 4 mil and 9 mil (0.2mm – 7.9 mils, Paragraph [0016]), inclusive.
  
Regarding Amended Claim 5, Ito teaches:
5. (Currently Amended) The toothbrush according to claim [[4]] 3, wherein the first tip geometry and the second tip geometry each corresponding tip (tip of tapered portion A), and wherein the second diameter is less than or equal to 0.40 times the base diameter (0.15 times as shown below using dimensions from Paragraph [0016]).  


    PNG
    media_image1.png
    394
    1756
    media_image1.png
    Greyscale


Regarding Claim 8, Ito teaches:
8. (Original) The toothbrush according to claim 1, wherein the first tip (tip of tapered portion A) and the second tip (tip of tapered portion B) are formed by a chemical process (chemical solution, Paragraph [0016]), a mechanical process, or a combination of the chemical process and the mechanical process.  

Regarding Claim 9, Ito teaches:
9. (Original) The toothbrush according to claim 1, wherein the fastener (clasp 3) is a staple (Figures 1, 4-#6 and 4-#7).  

Regarding Amended Claim 19, Ito teaches:
19. (Currently Amended) A toothbrush (toothbrush, Title), comprising: 
a handle (handle of toothbrush – obvious common knowledge feature in the prior art, see discussion below); 
a head (head portion 2) connected to the handle; 
a plurality of first bristles (monofilament 1, Figure 3), respective ones of the plurality of first bristles including: 
a first distal end (tapered portion A) having a first tapered tip and extending from a surface of the head to a first height (Figures 1 and 3), 
a second distal end (tapered portion B) having a second tapered tip and extending from a surface of the head to a second height (Figures 1 and 3), 
a substantially cylindrical shaft extending between the first distal end and the second distal end (Figures 1, 4-#6 and 4-#7), and 
wherein a difference between the first height and the second height is 2.5 mm (2.5mm or less, Paragraph [0035]); and 
wherein the shaft defines a base diameter (diameter “R”) between 0.1mm to 0.22mm (0.2mm, Paragraph [0016]), wherein respective ones of the plurality of first bristles have a first diameter measured at the first tapered tip that is 

Ito does not specifically disclose that his toothbrush includes a handle.  It would have been obvious common knowledge to one having ordinary skill in the art at the time the invention was made that a toothbrush would include a handle with the motivation to allow the user to grip the toothbrush during operation because it is old and well known as predicted by the prior art.
Regarding the tip diameter, Ito does not disclose a diameter measured at the first tip.  As disclosed in Paragraph [0015], Ito discloses that the tip is sharply pointed.  It would have been obvious to one with ordinary skill in the art at the time of the invention that the disclosure implies that the tip is a sharp point when viewed by the human eye since it would be obvious for Ito to disclose a value if a flattened tip were an intended feature requirement.  That being said, it would have been obvious to one with ordinary skill in the art at the time of the invention to sharpen the tip to the sharpest point visible to the human eye.  The reference Cornell discloses that the smallest object that can be seen by human eyes 0.01mm long.  Therefore, it would be obvious that Ito discloses that the tip of the point is at most 0.01mm, since anything larger would be a flattened tip.  That being said,  it would have been obvious that a tip that is sharply pointed as disclosed would overlap the claimed .05 times the base diameter since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding Claim 20, Ito teaches:
20. (Previously Presented) The toothbrush according to claim 19, wherein the head (head portion 2) and the handle (handle of toothbrush – obvious common knowledge feature in the prior art, see discussion below) are molded (see discussion below).  

Ito does not specifically disclose that his toothbrush includes a handle.  It would have been obvious to one having ordinary skill in the art at the time the invention was made that a toothbrush would include a handle with the motivation to allow the user to grip the toothbrush during operation because it is old and well known as predicted by the prior art.
	Ito does not specifically disclose that his toothbrush has a head and handle that are molded.  This is a product by process claim wherein molding is a process of manufacture of the device.  Therefore, the claim limitation is treated in accordance with the guidance of MPEP 2113 - "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  In this case, the prior art device obviously teaches the structure of the device as presented in Claim 19, therefore, the claim limitation is met.  It is also important to point out that it is obvious common knowledge that toothbrush heads/handles are commonly manufactured using injection molding processes which is old and well known as predicted by the prior art.  Therefore, there is no novelty in molding toothbrush heads/handles since it is the standard process in commercial toothbrushes.

Regarding Claim 24, Ito teaches:
24. (Previously Presented) The toothbrush according to claim 19, wherein the first tapered tip (tip of tapered portion A) has a first tip geometry (Figures 1, 4-#6 and 4-#7), wherein the second tapered tip (tip of tapered portion B) has a second geometry (Figures 1, 4-#6 and 4-#7), and wherein the first tip geometry is substantially similar to the second tip geometry (see discussion below).

Ito discloses embodiments in Figure 4, #4-#7, that show configurations different from Figure 1 where the first tip geometry and second tip geometry are substantially similar.  It would have been obvious to one with ordinary skill in the art at the time of the invention to modify the embodiment of Figure 1 to include two substantially similar tips as taught in the #4-#7 embodiments with the motivation to achieve a desired user operational feeling or cosmetic appearance.  
 
Regarding Claim 26, Ito teaches:
26. (Previously presented) The toothbrush according to claim 19, wherein the first diameter and the second diameter is between 0.005mm and 0.01mm (see discussion below).

Regarding the tip diameter, Ito does not disclose a diameter measured at the first tip.  As disclosed in Paragraph [0015], Ito discloses that the tip is sharply pointed.  It would have been obvious to one with ordinary skill in the art at the time of the invention that the disclosure implies that the tip is a sharp point when viewed by the human eye since it would be obvious for Ito to disclose a value if a flattened tip were an intended feature requirement.  That being said, it would have been obvious to one with ordinary skill in the art at the time of the invention to sharpen the tip to the sharpest point visible to the human eye.  The reference Cornell discloses that the smallest object that can be seen by human eyes 0.01mm long.  Therefore, it would be obvious that Ito discloses that the tip of the point is at most 0.01mm, since anything larger would be a flattened tip.  That being said,  it would have been obvious that a tip that is sharply pointed as disclosed would overlap the claimed dimensions since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding New Claim 34, Ito teaches:
34. (NEW) The toothbrush of claim 1, wherein the difference between the first height and the second height is 2.5mm (2.5mm or less, Paragraph [0035]). 
 
Regarding New Claim 35, Ito teaches:
35. (NEW) The toothbrush of claim 1, wherein the first tip geometry and the second tip geometry each have a second diameter (.03mm – as shown below using dimensions from Paragraph [0016]) measured at a distance of 0.5 mm from the corresponding tip (tip of tapered portion A), and wherein the second diameter is less than or equal to 0.08mm (.03mm – as shown below using dimensions from Paragraph [0016]).  


    PNG
    media_image1.png
    394
    1756
    media_image1.png
    Greyscale


As necessitated by amendment, Claims 1, 21, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. US 2012/0174331 (hereafter Kwon et al.) in view of Kaneda et al. US 6,044,514 (hereafter Kaneda et al.).

Regarding Amended Claim 1, Kwon et al. teaches:
1. (Currently amended) A toothbrush (toothbrush, Title), comprising: 
a handle (handle of toothbrush – obvious common knowledge feature in the prior art, see discussion below); 
a head (head portion, Abstract) connected to the handle; and 
a plurality of bristles (needle shaped bristles, Abstract), respective ones of the plurality of bristles including: 
a first end (first end of needle-shaped bristles, Abstract) having a tapered first tip having a first tip geometry (Abstract), 
a second end (second end of needle-shaped bristles, Abstract) having a tapered second tip having a second tip geometry (Abstract), and 
a substantially cylindrical shaft extending between the first end and the second end (see discussion below), 
wherein respective ones of the plurality of bristles are fastened to the head by a fastener (see discussion below) at a fastening point along the shaft, the fastening point being located nearer to the second end than to the first end such that the first end extends from a surface of the head to a first height and the second end extends from the surface of the head to a second height (configured with a difference in height, Abstract), and 
wherein a difference between the first height and the second height is greater than or equal to 2.5 mm (1-4 mm, Abstract and Paragraph [0034]),
wherein the first tip geometry is the same as the second tip geometry (scenario where diameters in within the overlapping range of 0.03mm, see discussion below), and
wherein a tip diameter of the first tip geometry is between 0.005mm and 0.011mm (see discussion below) and a tip diameter of the second tip geometry is between 0.005mm and 0.011mm (see discussion below).  

Kwon et al. does not specifically disclose that his toothbrush includes a handle.  It would have been obvious common knowledge to one having ordinary skill in the art at the time the invention was made that a toothbrush would include a handle with the motivation to allow the user to grip the toothbrush during operation because it is old and well known as predicted by the prior art.
Kwon et al. discloses a diameter dimension for the bristles which implies that the bristles have a circular cross section, however, he does not specifically disclose that his toothbrush includes bristles that are cylindrical in shape.  It would have been obvious common knowledge to one having ordinary skill in the art at the time the invention was made that a toothbrush would include cylindrical shaped bristle bodies that would create a uniform tapered shape in either a chemical or mechanical shaping operation because cylindrical bristles are old and well known as predicted by the prior art.
Kwon et al. discloses a toothbrush with a plurality of bristles set by installing a folded bristle into a head portion.  Kwon et al. does not disclose the use of a separate fastener for fastening the bristles.  The reference Kaneda et al. discloses a toothbrush with a plurality of bristles (tufts 1) folded and fastened into the head (head portion 2) by a fastener (flat plate 22) at a fastening point along the bristle shaft as shown in Figure 2.  It would have been obvious to one with ordinary skill in the art at the time of the invention to modify the Kwon et al. device to use a fastener as taught by Kaneda et al. with the motivation to secure the bristles to the head with the motivation to provide a solution for reliably securing the bristle to the head.		
Kwon et al. discloses a toothbrush with bristles having a height deviation of 1 to 4mm.  In Paragraph [0030], he discloses “producing the needle-shaped bristles in which the longer and shorter bristles have differently-sized end points by using two immersion processes is easier than producing the needle-shaped bristles having an equal end-point diameter and results in a reduced error rate. Also, the immersion process wherein the bristles are immersed so that the bristles are imparted with end-point diameters of 0.01 to 0.03 mm is very tricky. It is easy to make erroneous lengths, and the bristles having an end-point diameter other than that desired maybe produced.”  Therefore, Kwon et al. discloses a possible structure that meets the claimed limitations where both tips have an equal end-point diameter of 0.01 to 0.03mm.  Kwan discloses that this scenario is “tricky”, but NOT impossible based on information gleaned from personal experience or from teachings in prior art references.  Recognizing the difficulty and high rejection rates, Kwon et al. proceeded down a different manufacturing path of grinding the longer bristles to a 0.01mm tip diameter, however, it would have been obvious that the claimed structure was a known configuration in the prior art.
It is additionally important to point out that the Applicant’s specification discloses the tapered tips are formed by “a result of either the chemical process, the mechanical process, or a combination of processes”.  Additionally, the Applicant’s claimed values are achieved only by mathematically combining a range of bristle diameters “0.10-0.22mm” and a diameter of the first tip being ≤ 0.05 x (bristle diameter) as taught in Paragraph [0033].  Therefore, the Applicants do not provide evidence that they are aware of the “tricky” manufacturing process of the claimed structure as taught by Kwan nor do they disclose a novel manufacturing solution to reduce the error rate issue.  Lastly, the Applicants disclose in Paragraph [0032] the only occurrence of the claimed range “first end 620 is 0.01 mm or less at the first tip 621” in exemplary profile as illustrated in Fig. 6 and further disclose “While FIG. 6 illustrates particular dimensions, the present disclosure is not so limited”.  Therefore, there is no evidence that the claimed range produces a device with an unexpected performance or an improvement to any other technology or technical field.

Regarding Claim 21, Kwon et al. in view of Kaneda et al. teaches:
21. (Previously Presented) The toothbrush according to claim 1, wherein the difference between the first height and the second height is 3 mm (1-4 mm, Abstract and Paragraph [0034]).  

Regarding New Claim 36, Kwon et al. in view of Kaneda et al. teaches:
36. (NEW) The toothbrush of claim 1, wherein the first tip geometry and the second tip geometry increase in diameter until it matches a bristle shaft diameter to define the taper length, and wherein the taper length of both the first tip geometry and the second tip geometry is 4mm (taper lengths of longer bristles 4-8 mm and taper lengths of shorter bristles is 2-6mm, Paragraph [0020] – note both ranges include 4mm).



Response to Arguments
Rejection Under 35 U.S.C. 112(b), Second paragraph
The examiner has reviewed the applicant’s amendments and found them satisfactory.  Therefore, the examiner withdraws the previous rejection under 35 U.S.C. 112(b), second paragraph.

Rejection Under 35 U.S.C. 112(d), Fourth paragraph
The examiner has reviewed the applicant’s amendments and found them satisfactory.  Therefore, the examiner withdraws the previous rejection under 35 U.S.C. 112(d), fourth paragraph.

Rejections Under 35 U.S.C. 103
Applicant’s arguments with amendments, filed September 23, 2022, with respect to the 35 U.S.C. 103 rejection(s) of Claims 1, 3-9, 19, 20, 22, 24, and 26 under Ito JP10-225324 A (hereafter Ito) in view of common knowledge and Claims 1, 10, 12-17, 21, and 23 under Kwon et al. US 2008/0100126 in view of Kwon et al. US 2007/0033756 and Kaneda et al. US 6,044,514 and Claims 19 and 20 under Kwon et al. US 2007/0033756 in view of Kwon et al. US 2008/0100126 have been fully considered and are not persuasive.  Therefore, the rejections stand with the modifications necessitated by amendment.

Responses to the Applicant’s specific arguments follow.

The Applicant argues:  “The Office action asserts that Ito discloses a toothbrush comprising a plurality of bristles with a first end having a tapered tip, a second end having a tapered tip, and where a difference between the first height and the second height is greater than or equal to 2.5 mm. Office action, pp. 4-5 (citing Figure 1 and Paragraph [0035]). Applicant respectfully disagrees. 
Ito is directed toward a toothbrush with "a monofilament having different taper angles at both ends and is provided at an appropriate intermediate position such that the tip of the sharp taper angle is equal to or longer than the tip of the non-sharp side by a predetermined-6- 
length." (Paragraph [0009], Ito) (emphasis added). Ito teaches different geometric shapes for each tip, stating that the "sharper" end has a 10mm taper length that is 0.03mm - 0.1mm in diameter 1mm from the tip and that the "non-sharp" end has a 5mm taper length that is 0.1mm - 0.17mm in diameter 1mm from the tip." (See FIG. 2 of Ito). 
Referring to previously pending claim 4, the Office action acknowledges that Ito does not disclose a tip diameter. Office action, p. 6. As such, Ito fails to teach, among other things, a toothbrush having a plurality of bristles where respective ones of the plurality of bristles have 1) an offset greater than or equal to 2.5mm, 2) a first end having a first tip geometry and a second end with a second tip geometry where both tip geometries are the same, and 3) both tip geometries with a tip diameter between 0.005mm and 0.011mm.” 
 	The Examiner respectfully disagrees.  1) Paragraph [0012 teaches a difference equal to 2.5mm, 2) Figures 4-#6 and 4-#7 teach a scenario where the first and second tip geometries are the same and 3) Ito discloses a sharp tip.  He doesn’t teach a flattened tip, therefore, he doesn’t provide a dimension for a flattened tip.  That being said, it would have been obvious to one with ordinary skill in the art at the time of the invention to sharpen the tip to the sharpest point visible to the human eye.  The reference Cornell discloses that the smallest object that can be seen by human eyes 0.01mm long.  Therefore, it would be obvious that Ito discloses that the tip of the point is at most 0.01mm, since anything larger would be a flattened tip.  That being said,  it would have been obvious that a tip that is sharply pointed as disclosed would overlap the claimed dimensions since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

The Applicant argues:  “Furthermore, it would not have been obvious to modify Ito to include bristles having two offset ends with the same tip geometry, much less a same tip geometry where the tip diameters are between 0.005mm and 0.011mm. This is because Ito is specifically directed towards, and touts the advantages, of having different tip geometries on either end of an offset bristle (e.g., a longer sharp side and a shorter non-sharp side). Specifically, Ito teaches that "[t]he present invention relates to a toothbrush capable of simultaneously and effectively cleaning both a deeply depressed portion such as an interdental portion and a periodontal pocket and a non-deeply depressed portion therearound." (Paragraph [0001] of Ito.) Ito attributes this capability to the combination of a longer sharp end, which can "easily penetrate deep into the dent position such as the interdental portion and the periodontal pocket" and a shorter non-sharp end that "works directly around the entrance of the dent such as the interdental space and periodontal pocket, as well as on the gums and tooth surfaces to improve the cleaning effect." (Paragraphs [0009]-[0010] of Ito.) Therefore, a person having ordinary skill in the art would not have been motivated to modify Ito to include bristles in the geometric layout recited in claim 1 because doing so would go directly against Ito's teachings and would eliminate the dual penetrating and cleaning capabilities discussed above. 
Embodiments #6 and #7 in Chart 4 of Ito fail to compensate for the deficiencies stated above. As an initial matter, the chart illustrated on Page 4 of the original copy of Ito shows that embodiments #6 and #7 are only offset by 2mm - not the claimed 2.5mm - and does not specify a tip diameter. (See Annotated Chart 4 of Ito, below.) As such, Embodiments #6 and #7 do not disclose a difference between the first height and the second height that is greater than or equal to 2.5 mm as recited in claim 1. Ito also does not include any motivation to increase the offset for Embodiments #6 and #7 to the claimed 2.5mm because Ito's teachings regarding such large offsets are limited to bristles having different tip geometries. Finally, Embodiments #6 and #7 are provided as points of reference having sub-par capabilities. 
Therefore, a person having ordinary skill in the art would not be motivated to abandon the primary design (e.g., design #1) for a design having sub-par capabilities in view of Ito's teachings.” 

The Examiner respectfully disagrees.  Embodiments #6 and #7 show two identical tips offset by a distance.  Chart 4 shows the configuration tested by Ito.  It would be obvious that the offset shown is not constrained to be 2.0 mm as argued by the Applicant but the disclosed maximum of 2.5mm since it would be obvious to modify the embodiment of Figure 1 to include two substantially similar tips as taught in the #4-#7 embodiments with a height difference of 2.5mm with the motivation to achieve a desired user operational feeling or cosmetic appearance.
Regarding the abandoning the primary design, Ito discloses two embodiments #6 and #7 that use the same concept as the Applicant’s invention without any significant difference.  In their testing, users preferred embodiment #1 over #6 and #7 when comparing plaque removal/irritation etc.  There is no disclosure in the Applicant’s Specification that testing different configurations resulted in the Applicant’s device having an enhanced preference over a configuration similar to that taught in Ito’s embodiment #1.  Therefore, failure to include an embodiment #1 in a side by side test by the Applicant indicates that it is highly probable that the Applicant’s invention would suffer the same fate when tested under the same conditions.  Additionally, it seems that the Applicant is essentially arguing that the Applicant’s invention is novel because nobody would want to build it since it doesn’t perform as well as Ito’s embodiment #1.

The Applicant argues:  “Applicant also respectfully disagrees with the Office action's position that "the manufacturing process has tolerances that naturally result in diameters that fall within the claimed range since the values are so small they cannot be seen or measured without special equipment." Office action, pp. 12-13. As an initial matter, the Office action has stated this proposition without any support and therefore the position should be given no weight.”

	The Examiner respectfully disagrees.  This argument ignores real world experience.  The rejection has been modified to include a Cornell reference that provides evidence that 0.01mm is the smallest length seen with the naked eye.  Therefore, it is common sense that values in the Claimed range less than 0.01mm cannot be seen or measured without special equipment.  The outstanding questions are: First, is it novel to modify the tips of a prior art toothbrush to have flats that cannot be seen by the human eye?  Second, will a user be able to feel a difference between two toothbrushes that are visibly identical?  

The Applicant argues:  “Moreover, the pending application directly refutes the Office action's position regarding manufacturing tolerances. More specifically, the pending specification teaches that "the diameter (<pi) of the first end 620 is 0.01 mm or less at the first tip 621." (See Paragraph [0032] of Pending Application.) The pending specification also teaches that "[t]he above dimensions may be subject to a manufacturing tolerance of, for example, ±10%." (Id.) As such, the current application explicitly teaches that the manufacturing tolerance for the diameter of the first end to be within ±0.001 mm. Such tolerances would not naturally result in diameters that fall within the claimed range.” 
 
	The Examiner respectfully disagrees.  The wording in the Specification does not specifically state that the manufacturing tolerance of the dimensions are ±10%.  It states that ±10% is an example of a manufacturing tolerance.  The Applicant does not disclose any novel manufacturing techniques different from the prior art, therefore, it would be an interesting aside to learn how this is met on the manufacturing line without significant rejection rates.

The Applicant argues:  “For at least the above reasons, Ito does not teach nor make obvious the device as recited in amended claim 1.” 

	The Examiner respectfully disagrees.  The rejection includes modifications and additional details to address the Applicant’s arguments.

The Applicant argues:  “Kwon teaches toothbrushes with offset bristle tips having different tip geometries on either end. More specifically, Kwon teaches that "the end points of the longer bristles are 
0.01 to 0.03 mm in diameter, [and] the end points of the shorter bristles are 0.03 to 0.08 mm in diameter." (See Abstract of Kwon.) Applicant notes that the claimed tip diameter of 0.005 mm to 0.011 mm only falls within the diameter range set forth by Kwon for the longer bristles and does not fall within the diameter range set forth by Kwon for the shorter bristles. As such, the bristle geometry recited in claim 1 is not disclosed by Kwon. 
Furthermore, it would not have been obvious to modify the shape of Kwon's tip 
geometries so that both tip diameters would fall between 0.005mm to 0.011mm as recited in claim 1. Doing so would go directly against Kwon's teachings which emphasize the advantages of having relatively large diameters at the end points of the relatively short taper lengths. ("The toothbrush provides superior teeth and bum contact force unique to a toothbrush having needle-shaped bristles and at the same time also provides superior cleaning performance for the surface of teeth thanks to the action of the shorter bristles having relatively large diameters at end points and relatively short taper lengths;" see Abstract of Kwon.). Kwon provides no motivation to have two bristle tips with the same geometry whose tip diameters both fall between 0.005mm and 0.01mm. For at least this reason, Kwon fails to teach or make obvious the device as recited in amended claim 1. 
Kaneda fails to compensate for the deficiencies of Kwon. Similar to Kwon, Kaneda only teaches toothbrushes with bristles having offset tips where the tips have different geometries. Indeed, Kaneda teaches bristles where one end has a "ball-like portion 12a." At no time does Kaneda teach or provide motivation for a bristle having two tips with the same tip geometry where the two tips are offset by 2.5mm and both have a tip diameter between 0.005mm and 0.01mm. For at least this reason, Kaneda also fails to teach or make obvious the device as recited in amended claim 1. 
In sum, Ito, Kwon, and Kaneda, alone or in combination, fails to teach or make 
obvious the device as recited in amended claim 1. Dependent claims 3, 5, 8, 9, 21, and 34-36 depend from claim 1 and are therefore allowable for at least the same reasons. Withdrawal of the rejections to claims 1, 3, 5, 8, 9, and 21is hereby requested.” 

The Examiner respectfully disagrees.  Kwon et al. discloses a toothbrush with bristles having a height deviation of 1 to 4mm.  In Paragraph [0030], he discloses “producing the needle-shaped bristles in which the longer and shorter bristles have differently-sized end points by using two immersion processes is easier than producing the needle-shaped bristles having an equal end-point diameter and results in a reduced error rate. Also, the immersion process wherein the bristles are immersed so that the bristles are imparted with end-point diameters of 0.01 to 0.03 mm is very tricky. It is easy to make erroneous lengths, and the bristles having an end-point diameter other than that desired maybe produced.”  Therefore, Kwon et al. discloses a possible structure that meets the claimed limitations where both tips have an equal end-point diameter of 0.01 to 0.03mm.  Kwan discloses that this scenario is “tricky”, but NOT impossible based on information gleaned from personal experience or from teachings in prior art references.  Recognizing the difficulty, Kwon et al. proceeded down a different manufacturing path of grinding the longer bristles to a 0.01mm tip diameter, however, it would have been obvious that the claimed structure with both tip diameters being 0.01mm was a known configuration in the prior art.
It is additionally important to point out that the Applicant’s specification discloses the tapered tips are formed by “a result of either the chemical process, the mechanical process, or a combination of processes”.  Additionally, the Applicant’s claimed values are achieved only by mathematically combining a range of bristle diameters “0.10-0.22mm” and a diameter of the first tip being ≤ 0.05 x (bristle diameter) as taught in Paragraph [0033].  Therefore, the Applicants do not provide evidence that they are aware of the “tricky” manufacturing process of the claimed structure as taught by Kwan nor do they disclose a novel manufacturing solution to reduce the error rate issue.  Lastly, the Applicants disclose in Paragraph [0032] the only occurrence of the claimed range “first end 620 is 0.01 mm or less at the first tip 621” in exemplary profile as illustrated in Fig. 6 and further disclose “While FIG. 6 illustrates particular dimensions, the present disclosure is not so limited”.  Therefore, there is no evidence that the claimed range produces a device with an unexpected performance or an improvement to any other technology or technical field.

The Applicant argues:  “Independent claim 19 recites, among other things, where the difference between the first height and the second height is 2.5mm. Independent claim 19 also recites that the first 
diameter of the first tapered tip is 0.05 times the base diameter and where the second diameter of the second tapered tip is 0.05 times the base diameter. 
The Office action asserts that Ito discloses each of these limitations. Applicant respectfully disagrees. 
As discussed above, Ito is generally directed toward a toothbrush with "a 
monofilament having different taper angles at both ends and is provided at an appropriate intermediate position such that the tip of the sharp taper angle is equal to or longer than the tip of the non-sharp side by a predetermined length." (Paragraph [0009], Ito) (emphasis added). Ito also establishes different geometric shapes for each tip, stating that the "sharper" end has a 10mm taper length that is 0.03mm - 0.1mm in diameter 1mm from the tip and that the "non-sharp" end has a 5mm taper length that is 0.1mm - 0.17mm in diameter 1mm from the tip." (See FIG. 2 of Ito). The Office action acknowledges that Ito does not disclose specific tip diameters. 
Based on Ito's disclosure of a base diameter of 0.2mm, the calculated tip diameter at both tips would need to be less than or equal to 0.01mm. Ito does not teach such tip diameters and, indeed, does not teach any tip diameters at all. As such, Ito does not disclose the claimed tip geometries. 
Furthermore, it would not have been obvious to modify Ito to include the claimed tip diameters as doing so would eliminate the dual penetrating and cleaning capabilities of Ito for the same reasons as set forth above with regards to independent claim 1. 
For at least the above reasons, Ito does not teach or make obvious the device as recited in amended claim 19. Dependent claims 20, 24, and 26 depend from independent claim 19 and are therefore allowable for at least the same reasons. Withdrawal of the rejection to claims 19, 20, 24, and 26 is hereby requested”. 

The Examiner respectfully disagrees.  These arguments are previously discussed.

The Applicant argues:  “New independent claim 27 is generally directed toward a toothbrush having a head and a rotating member coupled to the head for rotation with respect thereto. Claim 27 also recites a plurality of bristle tufts coupled to the rotating member for movement together therewith and arranged in three virtual circles. None of the cited references teach a toothbrush with a rotating member having such a layout. Allowance of claim 27 is hereby requested. “
 
The Examiner respectfully disagrees.  Claims 27-33 are directed to an invention that is independent or distinct from the invention originally claimed.  Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, Claims 27-33 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC CARLSON whose telephone number is (571)272-9963. The examiner can normally be reached Monday-Thursday 6:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARC CARLSON/Primary Examiner, Art Unit 3723